Motion by respondent to dismiss appeals denied on condition that appeals be perfected for the September Term, beginning September 6, 1961; appeals ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before August 1, 1961. Upon the argument of the appeals, respondent, if so advised, may renew his motion to dismiss the appeals on the ground that the final judgment was entered on default. Nolan, P. J., Beldoek, Ughetta, Pette and Brennan, JJ., concur.